Citation Nr: 0407557	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  00-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss, left ear.

2.  Entitlement to an initial (compensable) rating for 
service-connected hearing loss, right ear.

3.  Entitlement to an initial rating greater than 30 percent 
for service-connected chronic obstructive pulmonary disease 
(COPD).

4.  Entitlement to an initial (compensable) rating for 
service-connected nicotine dependence.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for obesity (claimed as 
weight gain).

7.  Entitlement to service connection for a skin disability.

8.  Entitlement to service connection for a neck disability.  

9.  Entitlement to service connection for Meniere's Disease.  

10.  Entitlement to service connection for cardiovascular 
disability, to include coronary artery disease, peripheral 
vascular disease and hypertension.  

11.  Entitlement to service connection for emphysema.  

12.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

13.  Entitlement to service connection for chronic 
bronchitis.   

14.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
September 1983. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office (M & 
ROC) in Sioux Falls, South Dakota, which denied the veteran's 
claim seeking entitlement to service connection for bilateral 
hearing loss, and denied his claim seeking entitlement to 
service connection for tinnitus.  In an April 2003 rating 
decision, the M & ROC granted service connection for 
tinnitus, and assigned a 10 percent evaluation, effective May 
26, 1998.  In the April 2003 decision, the M & ROC also 
denied service connection for hearing loss, left ear, 
but granted service connection for hearing loss, right ear, 
and assigned a 
non-compensable evaluation, effective May 26, 1998.  

In addition, this appeal arises before the Board from a May 
2002 rating decision of the M & ROC in Sioux Falls, South 
Dakota.  In this decision, the M & ROC continued evaluation 
of the veteran's service-connected COPD as 30 percent 
disabling, and continued the non-compensable evaluation of 
his service-connected nicotine dependence.  The M & ROC also 
denied the following service connection claims in May 2002:  
service connection for sleep disorder with resultant 
psychological cognitive problems as due to his hearing loss 
and tinnitus; service connection for sleep disorder/sleep 
apnea as secondary to, or aggravated by, the service-
connected nicotine dependency; service connection for obesity 
(claimed as weight gain), as secondary to the service-
connected nicotine dependency; service connection for a skin 
condition due to mandatory immunizations; service connection 
for a neck condition; service connection for Meniere's 
Disease; service connection for possible coronary artery 
disease, peripheral vascular disease and hypertension, as 
secondary to service-connected nicotine dependency; service 
connection for emphysema, as secondary to service-connected 
nicotine dependency; service connection for post-traumatic 
stress disorder (PTSD); and service connection for chronic 
bronchitis, as secondary to service-connected nicotine 
dependency.  In the May 2002 rating decision, the M & ROC 
also found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disability. 
   
In both April 2002 and November 2002, the Board remanded this 
case back to the M & ROC for further development.  

First, the Board will address whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for hearing loss, left ear.  The Board 
will also address whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back disability.

In the REMAND portion of this decision, the Board will 
address the issue of service connection for hearing loss, 
left ear, and the issue of entitlement to an initial 
(compensable) rating for service-connected hearing loss, 
right ear.  The Board will also address the multiple issues 
from the May 2002 M & ROC rating decision.  

For the reasons set forth below, this appeal will be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a February 1991 decision, the M & ROC denied the 
veteran's claim of service connection for hearing loss. 

2.  Evidence submitted subsequent to the February 1991 M & 
ROC decision bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  In a February 1991 decision, the M & ROC denied the 
veteran's claim of service connection for a back condition. 

4.  Evidence submitted subsequent to the February 1991 M & 
ROC decision bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The M & ROC's February 1991 decision which denied the 
veteran's claim of service connection for hearing loss is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2003).
 
2.  Since the M & ROC's February 1991 decision, new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for hearing loss, left ear, has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

3.  The M & ROC's February 1991 decision which denied the 
veteran's claim of service connection for a back condition is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2003).
 
4.  Since the M & ROC's February 1991 decision, new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for a back disability, has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's August 1975 induction examination report 
indicated clinically normal ears.  According to the induction 
report, pure tone thresholds, in decibels, were as follows:
  
 
 
HERTZ
 
 
 
500
1000
2000
4000
8000
RIGHT
5
0
0
5
N/A
LEFT
5
5
5
5
N/A

The veteran's August 1975 medical history report indicated 
that the veteran was in good health, and that he never had 
and did not presently have ear, nose or throat trouble.  The 
veteran's August 1975 induction exam also indicated a 
clinically normal spine, other musculoskeletal.  In October 
1979, the veteran complained of lower thoracic, upper lumbar 
back pain.  He was observed to have extreme tenderness over 
L1-L2 spinous process and right transverse process L2.  The 
assessment was muscle spasms of the back, resolved. 

The veteran's January 1982 re-enlistment exam report 
indicated clinically normal ears.  According to the January 
1982 report, pure tone thresholds, in decibels, were as 
follows:
  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
5
0
0
5
0

The veteran's January 1982 medical history report indicated 
that the veteran was in good health, and that he never had 
and did not presently have ear, nose or throat trouble.  The 
veteran's January 1982 re-enlistment exam also indicated a 
clinically normal spine, other musculoskeletal.  

The veteran's April 1983 separation examination report 
indicated clinically normal ears.  According to the April 
1983 report, pure tone thresholds, in decibels, were as 
follows:
  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
20
0
0
5
15
LEFT
10
0
10
10
0

The veteran's April 1983 medical history report indicated 
that the veteran was in good health, and that he never had 
and did not presently have ear, nose or throat trouble.  The 
veteran's April 1983 separation exam also indicated a 
clinically normal spine, other musculoskeletal.  

In January 1986, the veteran filed a claim of service 
connection for hearing loss.
The veteran indicated that his job in the Air Force required 
him to work on the flight line, as a flight facilities 
equipment repairman.  In February 1986, the veteran received 
a VA examination.  Pure tone thresholds, in decibels, were as 
follows:
  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
10
10
10
15
15

The examiner noted that there was some cerumen in both ear 
canals, but were otherwise negative.  Hearing was maybe 
slightly diminished.  According to a March 1986 VA exam, 
tenderness was noted over the left side of the veteran's 
lower spine area.  There was no muscle spasm at the time.  
The diagnosis was history of backache, lower, orthostatic 
origin.  In April 1986, service connection for hearing loss 
and a back condition was denied.

In October 1990, the veteran requested reopening his claim of 
service connection for hearing loss and a back condition.  In 
February 1991, the M & ROC denied both claims because the 
veteran failed to submit new and material evidence.
According to treatment records from September 1994 to January 
1995, the veteran experienced pain in the mid-upper, middle 
and lower back.  He received regular spinal adjustment 
treatment and physical therapy.  He continued having similar 
back pain symptoms in April 1996, and had spinal adjustment, 
physical therapy and rehabilitation treatment.

In May 1998, the veteran requested reopening his claim of 
service connection for hearing loss.  He stated that his 
service medical records showed a major hearing loss, and that 
he worked on an active runway for nearly eight years in 
service.

In a statement dated June 1998, Dr. L. W. indicated that he 
treated the veteran from July 1984 through April 1991.  
During that time, he found that the veteran had hearing loss 
with symptoms of constant tinnitus.  The physician noted that 
he could not recall the decibel measurement of the veteran's 
hearing loss.  The veteran's mother and sister submitted 
statements in June 1998 in support of the veteran's 
contention of hearing loss.  In January 1999, service 
connection for bilateral hearing loss was denied.  

In April 1999, the veteran received a VA examination.  The 
veteran reported difficulty hearing in background noise, and 
hearing conversations, television and the radio.  He reported 
a significant history of military noise exposure from 
aircraft noise as a maintenance technician.  He reported some 
occupational noise exposure, also from aircraft noise, as an 
aircraft repairman.  He denied a history of recreational 
noise exposure, ear infections, ear surgery, head trauma and 
serious illness.  

Pure tone thresholds, in decibels, were as follows:
  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
1
1
1
1
1
LEFT
1
1
1
1
1

The VA examiner concluded that the results should not be used 
to determine the veteran's present hearing loss due to poor 
inter and intra test reliability.  The veteran was either 
unwilling or unable to provide accurate hearing threshold.  
He consistently responded to speech and pure tone testing 
well above his hearing threshold.  Otoscopy revealed 
apparently normal ear canals and tympanic membranes.  In 
August 1999, service connection for bilateral hearing loss 
was denied.  

In August 2000, Dr. M. B. submitted a statement regarding the 
veteran's hearing loss.  He stated that since the veteran had 
evidence of high-frequency hearing loss in his right ear on 
enlistment and normal hearing in his left ear, it was 
unlikely that his claimed hearing loss and tinnitus were 
related to military service.  His hearing loss and tinnitus 
were as likely as not related to a pre-existing condition 
prior to his enlistment.  

In September 2000, the veteran submitted his substantive 
appeal regarding his claim of service connection for hearing 
loss.

In December 2000, the veteran indicated that he hurt his back 
and neck in a traffic accident during service, in either June 
1976 or July 1976.  He indicated that he 
re-aggravated his back and neck injuries during service, and 
also after service while working, in July 1986 and June 
1994/July 1994.  He indicated that he had current back and 
neck pain.  

In January 2003, Dr. C. A. submitted a statement regarding 
the veteran's back problems.  He treated the veteran from 
1993 through 1996.  In 1994, the veteran injured his back and 
neck while moving office equipment at work.  In 1996, he 
re-injured his back and neck while training an employee on 
the job.  Dr. C. A. stated that these workplace injuries 
aggravated his back and neck condition, a condition that had 
initially began while he was in service.  Dr. C. A. stated 
that based on the veteran's history of back problems as 
recorded in service, it was much more likely than not that 
the veteran's back and neck problems, including reduced range 
of motion and numbness of his legs and arms, began and/or 
were exacerbated by events which occurred while he was in 
service. 

In February 2003, the veteran received a VA examination.  The 
veteran reported significant difficulty hearing others and 
himself when communicating in a background of noise.  He 
denied pre-military noise exposure, and reported significant 
military noise exposure from working on an airborne command 
post.  The veteran stated that pilots were constantly taking 
off and landing airplanes near him.  He denied little 
occupational noise exposure following discharge, but reported 
some recreational noise exposure from attending music 
concerts.  Pure tone thresholds, in decibels, were as 
follows:
  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
35
20
25
25
45
LEFT
25
15
20
20
35

Speech recognition scores were 100% for each ear.  The 
examiner noted that pure tone air and bone conduction testing 
revealed mild conductive hearing loss in the low frequencies, 
normal hearing in the mid-frequencies sloping to a moderate 
high frequency sensorineural hearing loss in the right ear 
and a moderately severe sensorineural hearing loss in the 
high frequencies of the left ear.  The examiner concluded 
that it was at least as likely as not that the veteran's 
hearing loss and tinnitus was related to his military 
service.

In an April 2003 decision, the M & ROC granted service 
connection for hearing loss, right ear, and assigned a non-
compensable evaluation, effective May 26, 1998.  The M & ROC 
denied service connection for hearing loss, left ear.  The 
veteran submitted a Notice of Disagreement (NOD) in April 
2003.  He argued that the testing was subjective in regard to 
the tonal testing, and that his speech recognition scores 
could not have been 100% because there were some words that 
he could not understand.  The veteran also argued that based 
on the average of three auditory thresholds tested, he should 
be service-connected for hearing loss in his left ear.  

In a separate statement dated April 2003, the veteran 
indicated that he was satisfied with the April 2003 rating 
decision granting service connection for tinnitus, and the 
assignment of a 10 percent evaluation.  However, he disagreed 
with the denial of service connection for hearing loss, left 
ear, and disagreed with the grant of service connection for 
hearing loss, right ear, and assignment of a non-compensable 
evaluation.  

The veteran submitted a statement in July 2003 explaining 
that he missed his scheduled VA examination because of a mix 
up in transportation from his correctional facility.  In both 
July 2003 and August 2003, the veteran requested that his 
examination be re-scheduled regarding his multiple claims.  

In October 2003, the veteran was transported, but arrived 
late for his VA examination and requested a re-scheduled 
appointment.

Analysis

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the M & ROC's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
hearing loss, left ear, and reopen the claim of service 
connection for a back disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003). 
Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does not apply to the veteran's claim of service connection 
for hearing loss, which was received at the 
M & ROC in May 1998.  The amended definition of new and 
material evidence also does not apply to the veteran's claim 
of service connection for a back disability, which was 
received at the M & ROC in December 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In February 1991, the M & ROC issued a decision that denied 
the veteran's claim of service connection for hearing loss, 
and denied the claim of service connection for a back 
condition.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claims may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.302 (2003).

It is determined that the veteran has submitted new and 
material evidence since the February 1991 decision, in order 
to reopen both of these claims.  In May 2000, 
Dr. L. W. submitted a statement that the veteran had tinnitus 
and hearing loss after his discharge from service.  The 
physician stated that the veteran's hearing loss was caused 
by and exacerbated by noise exposure during his active duty.  
Furthermore, in August 2000, Dr. M. B. submitted a statement 
indicating that since the veteran had evidence of high-
frequency hearing loss in his right ear on enlistment and 
normal hearing in his left ear, it was unlikely that his 
claimed hearing loss and tinnitus were related to military 
service.  In February 2003, a VA examiner concluded that, 
based on the evidence of record, the veteran had moderately 
severe sensorineural hearing loss in the high frequencies of 
the left ear.  The VA examiner stated that it was at least as 
likely as not that the veteran's hearing loss and tinnitus 
was related to his military service.

Regarding his back condition, in January 2003, Dr. C. A. 
submitted a statement that the veteran's post-service 
workplace injuries aggravated his back and neck condition, a 
condition that had initially began while in service.  Dr. C. 
A. stated that based on the veteran's history of back 
problems as recorded in service, it was much more likely than 
not that the veteran's back and neck problems, including 
reduced range of motion and numbness of his legs and arms, 
began and/or were exacerbated by events which occurred while 
he was in service. 

The May 2000, August 2000, January 2003 and February 2003 
statements are not cumulative and redundant.  The above 
evidence suggests that there may be a link between the 
veteran's current hearing loss in his left ear and an 
incident or injury sustained while in service.  The above 
evidence also suggests that there may be a link between the 
veteran's current back disability and an incident or injury 
sustained while in service.  Therefore, the newly received 
evidence is of such significance that that it must be 
considered in order to fairly decide the merits of each 
claim.  Thus, it is material to each of the veteran's claims.  
Accordingly, both the claim of service connection for hearing 
loss, left ear, and the claim of service connection for a 
back disability are reopened, and must be considered in light 
of all the evidence, both old and new.  However, the Board 
cannot, at this point, adjudicate the reopened claims, as 
further assistance to the appellant is required in accordance 
with the guidance set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This is discussed in the REMAND below.  Although the 
due process concerns of the VCAA also apply to the question 
of whether new and material evidence has been submitted to 
reopen the claims, the Board's favorable resolution of that 
question mitigates any due process issues.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for hearing loss, left ear, and 
the claim of service connection for a back disability, the 
veteran's claims are reopened; the appeal is granted to this 
extent only.

REMAND

In May 1998, the veteran filed a request to reopen his claim 
of service connection for bilateral hearing loss.  In April 
2003, the M & ROC granted service connection for hearing 
loss, right ear, and assigned a non-compensable evaluation, 
effective May 26, 1998.    

In April 2003, the veteran's representative submitted a 
Notice of Disagreement (NOD) requesting reconsideration of 
the non-compensable award granted for hearing loss of his 
right ear.  As the veteran has filed a timely NOD with the 
agency of original jurisdiction, the Board is required to 
remand this issue to the RO for issuance of a Statement of 
the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Furthermore, in a January 2004 letter sent to the veteran, 
the M & ROC indicated that it was still processing the 
veteran's appeal regarding the multiple issues identified in 
the May 2002 rating decision.  The M & ROC stated that the 
appeal regarding these multiple issues was not ready for 
certification to the Board, and that an examination was not 
completed.  Upon completion of an exam, the M & ROC stated 
that it would make a new determination on the multiple issues 
and notify the veteran of that decision.

However, the jurisdiction of the Board of Veterans' Appeals 
is defined by statute.  Under 38 U.S.C.A. § 7105 (d), the 
multiple issues identified in the May 2002 rating decision 
are in appellate status.  The veteran submitted an NOD in May 
2003 regarding these multiple issues.  An SOC was issued to 
the veteran on June 26, 2003, and the veteran's substantive 
appeal addressing all issues listed on the SOC was filed on 
August 25, 2003.  Therefore, these issues are within the 
Board's jurisdiction, and the Board may not decline to act on 
them. Under these circumstances, the Board must remand these 
issues.

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  A Statement of the Case (SOC) should 
be issued concerning the veteran's claim 
of entitlement to an initial 
(compensable) rating for service-
connected hearing loss, right ear.  If, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 2002).  

2.  The veteran should be scheduled for a 
VA audiological examination, for both 
ears.  The claims folder and a copy of 
this REMAND should be made available to 
the examiner in conjunction with the 
examination.  The veteran's hearing 
acuity at puretone thresholds of 1000, 
2000, 3000 and 4000 Hertz should be 
noted, as well as his speech recognition 
percentages under the Maryland CNC test.

The veteran should be examined to 
determine the nature, etiology and 
severity of all ear disorders that might 
be present.
The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all disorders of the 
left ear, the veteran currently has.   
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of the disorder.

c.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
current left ear disorder is the 
result of an injury or acoustic 
trauma incurred in service.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

3.  Following completion of the 
development specified above, the M & ROC 
should re-adjudicate the veteran's claim 
of service connection for hearing loss, 
left ear, and claim for an initial 
(compensable) rating for service-connected 
hearing loss, right ear.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for hearing loss, left ear and 
claim for an initial (compensable) rating 
for service-connected hearing loss, right 
ear, which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to 
the Board, if in order.  

4.  The veteran should be scheduled for a 
VA examination regarding the initial 
ratings claims for his COPD and his 
nicotine dependence.  The claims folder 
and a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the severity of 
the disorders that might be present.

Regarding the claim of entitlement to an 
initial rating greater than 30 percent 
for service-connected COPD, the 
examination report should include 
responses to the following medical items:

a.  What is the veteran's Forced 
Expiratory Volume in one second 
(FEV-1)?  

b. What is the veteran's Forced 
Expiratory Volume in one second to 
Force Vital Capacity (FEV-1/FVC)?

c.  What is the veteran's Diffusion 
Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB))?

d.  What is the veteran's maximum 
exercise capacity (in terms of 
ml/kg/min) oxygen consumption?   

e.  Does the veteran have right 
heart failure, right ventricular 
hypertrophy, pulmonary hypertension 
(shown by echo or cardiac 
catheterization), episodes of acute 
respiratory failure, or does he 
require outpatient oxygen therapy?

Regarding the claim of entitlement to an 
initial (compensable) rating for service-
connected nicotine dependence, the 
examination report should include 
responses to the following medical items:

a.  Does the veteran have any 
symptoms such as 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; or memory loss for 
names of close relatives, own 
occupation, or own name?  If so, 
please specify the particular 
symptoms observed.

b.  Does the veteran have any 
symptoms such as suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); or the inability 
to establish and maintain effective 
relationships?  If so, please 
specify the particular symptoms 
observed.

c.  Does the veteran have any 
symptoms such as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short-  and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; or difficulty in 
establishing and maintaining 
effective work and social 
relationships.  If so, please 
specify the particular symptoms 
observed.

d.  Does the veteran have any 
symptoms such as occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks 
(weekly or less often), chronic 
sleep impairment, or mild memory 
loss (such as forgetting names, 
directions, recent events)?  If so, 
please specify the particular 
symptoms observed.  

e.  Does the veteran have any 
symptoms such as mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication?  
	
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

5.  Following completion of the 
development specified above, the M & ROC 
should re-adjudicate the veteran's claim 
of entitlement to an initial rating 
greater than 30 percent for service-
connected COPD, and claim of entitlement 
to an initial (compensable) rating for 
service-connected nicotine dependence.

In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement 
to an initial rating greater than 30 
percent for service-connected COPD, and 
entitlement to an initial (compensable) 
rating for service-connected nicotine 
dependence, which includes a summary of 
the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to 
the Board, if in order.  

6.  The veteran should also be scheduled 
for a VA examination for each of the 
following claims for service connection 
regarding:  the veteran's sleep disorder 
with resultant psychological and 
cognitive problems; his sleep 
disorder/sleep apnea; his obesity; his 
skin condition due to mandatory 
immunizations; his neck condition; his 
Meniere's Disease; his possible coronary 
artery disease, peripheral vascular 
disease and hypertension; his emphysema; 
his PTSD; his chronic bronchitis; and his 
back disability. 

The claims folder and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all disorders that might be 
present.

Regarding each claim for service 
connection, the examination report should 
include responses to the following 
medical items:
 
a.  State as precisely as possible 
diagnoses of all disorders (e.g., 
diagnoses of all sleep disorders, 
diagnoses of all obesity disorders, 
etc.), the veteran currently has.   

b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of the disorder.

c.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
current condition is the result of 
an injury, disease or incident 
incurred in service.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

7.  Following completion of the 
development specified above, the M & ROC 
should re-adjudicate each of the veteran's 
service connection claims.  In the event 
that any claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding the specific service 
connection claim, which includes a summary 
of the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to 
the Board, if in order.  

The M & ROC must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the M & 
ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the 
M & ROCs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



